REINHARDT, Circuit Judge,
concurring:
I join fully in Judge Tang’s excellent opinion. I write separately to offer a few additional observations.
The first amendment is at the heart of our democratic system of government. It is the most fundamental of our rights and liberties. The first amendment protects good speech and bad speech, truthful speech and false speech, constructive speech and harmful speech, pleas for equality and racist speech. The press, or in current terms, the media, informs the people about our government, about its excesses, its corruption, its unlawful conduct — as well as its virtues and accomplishments. It is essential that the press be given the widest latitude to perform this function, that it not be made timid by concerns over libel actions, that it be free to err without fear of repercussions. To the extent we limit the press’s willingness to ferret out governmental misdeeds by subjecting it to liability for its sins, we will inevitably limit the people’s access to information they need in order to control their own destiny.
Although the courts have rejected an absolutist view of the first amendment and have tolerated some restrictions on speech, they have done so with great caution. Our decision today is but one example. We permit appellants’ case to proceed further only because The Arizona Republic’s conduct was truly egregious, and it is worth noting that that description applies to conduct on the part of the newspaper and its reporters that does not serve as a basis for our decision, as well as to conduct that does.
It is only the most unusual case in which allegations of governmental corruption may provide the basis for a libel suit. This happens to be one of those highly unusual cases. Had The Arizona Republic simply reported the allegations of wrongdoing, no matter how untrue, and then related the reactions of the public officials or others involved, no matter how irresponsible, there would be no basis for a lawsuit. It is only the subsequent wholly unjustifiable actions described by Judge Tang in the juxtaposition portion of the opinion that warrant an exception in this case.
We pay a price for our freedoms. That is the other side of the first amendment. While dishonest public officials are often exposed, honest ones are sometimes pilloried — and driven from office. Matters that individuals might justifiably prefer to keep private are exposed to public view. Not only public officials but their families and friends are adversely affected and made the subject of unfair ridicule or opprobrium. Many good men and women are often reluctant to enter public service. In some instances, the price we pay for our freedoms is high indeed; however, it is necessary that we do so if the first amendment is to flourish.
Here, there is a certain irony to the events that underlie the libel action. While I do not judge the merits of the case, it is ironic that the accusations of corruption against two heads of the Strike Force were made by a highly successful former strike force witness now enrolled in the federal witness protection program. Witnesses like Jerry Vann play a critical role in many major criminal prosecutions. Numerous defendants are now in prison because jurors were persuaded of the truthfulness of their testimony.
Strike Force witnesses are often not very nice people. Frequently, they are professional criminals. There is a reason for that, of course. Members of a criminal enterprise have the most direct knowledge of the facts necessary to a successful prosecution. If they can be turned, they can *1527provide the evidence that will assure a conviction. Afterwards, by giving these witnesses new identities, prosecutors can use them again — to penetrate other criminal operations. Some, like Jerry Vann, are used in numerous investigations and prosecutions.
One of the most important responsibilities of a Strike Force prosecutor is to determine that strike force witnesses, particularly those who are used both in investigations and prosecutions, are truthful — that they are not committing perjury in order to curry favor or obtain benefits. If the prosecutor’s evaluation is incorrect, the lives of innocent people may be ruined. Here, two highly respected Strike Force chiefs contend that their reputations are being sullied and their careers jeopardized by the false allegations of one of the Strike Force’s more prominent witnesses. If they are correct, as they may well be, someone has seriously erred in assessing Jerry Vann’s veracity. If so, there is reason to wonder as to Vann’s veracity in other circumstances. One can only hope that if Vann’s allegations regarding appellants are false — and there is certainly evidence to that effect in the record — his prior testimony regarding other persons is sufficiently corroborated by independent, credible, and even irrefutable, inculpatory evidence.